DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 1-9 are allowed.
Regarding claims 1 and 8, prior art Belling US 2016/0311245 teaches an image forming apparatus (printer 105 paragraph 0018) comprising: 
an image former that prints a foil stamping image on a recording material in accordance with a job for printing the foil stamping image, the foil stamping image being a target to which foil is transferred in foil stamp printing (The trimmed sheet is foil-pressed (foil-stamped) on a foil press 107 (foil stamping machine) (image former) (paragraph 0018); and 
No prior art has been found to teach:
a hardware processor that trims an image on a page identical to at least one page included in the job such that the image on the identical page does not overlap an image adjustment mark that is printed for adjusting an image to be overprinted, and causes the image former to print, together with the job, the identical page having the trimmed image 

an image former that prints a foil stamping image on a recording material in accordance with a job for printing the foil stamping image, the foil stamping image being a target to which foil is transferred in foil stamp printing (The trimmed sheet is foil-pressed (foil-stamped) on a foil press 107 (foil stamping machine) (image former) (paragraph 0018); and 
No prior art has been found to teach:
a hardware processor that makes, from the job, a duplicate of a page having an image that does not overlap an image adjustment mark that is printed for adjusting an image to be overprinted, and causes the image former to print, together with the job, the duplicate of the page having the image that does not overlap the image adjustment mark.

Regarding claim 6, prior art Belling US 2016/0311245 teaches an image forming method comprising: 
trimming an image on a page identical to at least one page included in a job for printing a foil stamping image, the foil stamping image being a target to which foil is transferred in foil stamp printing (each printed sheet 300 is trimmed along (guided by; based on) the outer crop marks 311. This results in the sheet 300 being properly sized to match the foil press' paper tray and for the design's foil component 132 to be pressed into the correct location on the sheet 300 paragraph 0036);,
No prior art has been found to teach:
 such that the image on the identical page does not overlap an image adjustment mark that is printed for adjusting an image to be overprinted; 

printing the image adjustment mark on the recording material having the identical page having the trimmed image printed; and performing overprinting on the recording material subjected to the foil stamping after image adjustment is performed using the image adjustment mark.

Regarding claim 7, prior art Belling US 2016/0311245 teaches an image forming method comprising: 
making, from a job for printing a foil stamping image, the foil stamping image being a target to which foil is transferred in foil stamp printing (The trimmed sheet is foil-pressed (foil-stamped) on a foil press 107 (foil stamping machine) (image former) (paragraph 0018), 
No prior art has been found to teach:
a duplicate of a page having an image that does not overlap an image adjustment 10mark that is printed for adjusting an image to be overprinted; 
printing, on a recording material together with the job, the duplicate of the page having the image that does not overlap the image adjustment mark; 
performing foil stamping using a foil stamping apparatus on the recording material having the foil stamping image printed; 
15printing the image adjustment mark on the recording material of the duplicate of the page; and performing overprinting on the recording material subjected to the foil stamping after image adjustment is performed using the image adjustment mark.  
It is inherent that all dependent claims are allowable for depending on allowable independent claims

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
February 10, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675